Citation Nr: 1135229	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-27 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left deviated nasal septum with consequent airway obstruction (claimed as a breathing condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board remanded the claim in July 2010 to schedule a videoconference hearing.  The Veteran and his wife subsequently testified at this hearing in November 2010 before the undersigned Veterans Law Judge of the Board.

In January 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for a medical nexus opinion concerning the etiology of this claimed condition - but especially in terms of its possible relationship to the removal of a dental abscess and resultant infection during the Veteran's military service.  A VA compensation examiner provided this requested opinion in April 2011.

FINDINGS OF FACT

1.  There is disagreement as to whether the Veteran developed a left deviated nasal septum from a dental abscess and resultant infection during his military service.

2.  However, the medical and other evidence supporting this claim is at least as probative (meaning competent and credible) as the evidence against this claim, so this is a just as likely as not proposition.

CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's left deviated nasal septum with consequent airway obstruction was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is granting the Veteran's claim.  Hence, there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  That is to say, even if for the sake of argument there has not been this compliance, this is ultimately inconsequential and, thus, at most nonprejudicial, i.e., harmless error.  See 38 C.F.R. § 20.1102 (2010).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors are not presumptively prejudicial and that, as the pleading party, the Veteran, not VA, bears this burden of proof of showing there is a VCAA notice or assistance error and, moreover, that it is unduly prejudicial, meaning outcome determinative of the claim).  There is no such possibility in this particular instance.

As will be explained, at the very least, the evidence is in relative equipoise, meaning about evenly balanced for and against the claim, so it must be granted with resolution of all reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Stated somewhat differently, to establish entitlement to service connection, there must be competent and credible evidence:  (1) confirming the Veteran has the claimed disability or at least has since filing his claim; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).


When chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  See 38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence such as treatment records).

So supporting medical evidence is not always or categorically required when the determinative issue involves either diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether medical evidence is needed to demonstrate that the Veteran presently has the same condition he had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether his present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also 38 C.F.R. § 3.159(a)(1) versus (a)(2) and Barr v. Nicholson, 21 Vet. App. 303 (2007).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant medical and other evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value, i.e., weight.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

If the evidence supports the claim or is in relative equipoise - meaning about evenly balanced for and against the claim, then the Veteran prevails.  If, instead, the preponderance of the evidence is against the claim, then the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt concerning any issue material to the determination is resolved in his favor.  38 C.F.R. § 3.102.

The Veteran contends that his left deviated nasal septum and consequent airway obstruction, making it difficult to breathe even when trying to sleep at night, stems from a dental abscess he had in service in February 1970 and resultant sinus infection.  See his representative's August 2011 informal hearing presentation.  

In explanation, the Veteran testified during his hearing that, while out in the field, he got a sore and abscessed tooth, which resulted in severe facial and nasal swelling.  He had to go to the hospital for treatment, which included dental surgery.  See the transcript of his November 2010 hearing at page 3.  He says he has had breathing problems ever since, indeed, now so much so that he is even unable to sleep on his back.  See his recent June 2011 personal statement in response to the medical opinion obtained on remand in April 2011.

Clearly, including based on the findings noted in this VA compensation examiner's April 2011 report, the Veteran has a rather marked deviation of the nasal septum into his left nasal airway - primarily at the lower or premaxillary crest area according to the paranasal sinus X-ray reviewed by this April 2011 VA examiner.  So there is no disputing the Veteran has this claimed condition.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).

But also, the Veteran has sufficiently established in-service incurrence of a dental abscess and infection.  The Board's review of his service treatment records (STRs) reveals that, in February 1970, his tooth #10 became infected, which was initially treated by canal opening and pulp removal.  But this infection persisted several months and resultantly had to be treated by several drainage procedures.  One treatment notation indicated the area on the left side of his nose was "still a little hard."  In May 1970 he had a root canal with amalgam.  And although his subsequent September 1970 military separation examination was unremarkable for any defects of his nose or sinuses, there remains the possibility that he has chronic residual disability even today.  There is medical evidence for and against the claim on this determinative issue.


In support of his claim, the Veteran submitted an April 2010 letter from an otolaryngologist (A. B., D.O., F.A.C.S.) who reiterated the Veteran had received dental care for an abscess during service.  This physician then stated the Veteran's "nasal congestion symptoms are certainly temporally related to that dental abscess and it is possible that the abscess or the management of [it] may have affected his nasal septum and nasal cavity on the left."

Statements like this from doctors that are, for all intents and purposes, inconclusive or speculative as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Indeed, there is a line of precedent cases discussing the lesser probative value of opinions like this that contain such equivocal language, in effect indicating that what is posited "may" be true or that it is "possible", which is akin to saying it just as well "may not" be true or "not possible".  See Bostain v. West, 11 Vet. App. 124, 127-28, Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician too speculative).  See, too, Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Winsett v. West, 11 Vet. App. 420, 424 (1998); and Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).

But as the Board also explained when remanding this claim in January 2011, because of the benefit-of-the-doubt doctrine found at 38 C.F.R. § 3.102, statements like this equally cannot be used to rule out this posited correlation, either, because an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The Board further pointed out that use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

The Federal Circuit Court also has found "troubling" the Board's characterization of noncommittal opinions as "nonevidence", which stop short of providing any opinion at all and indicate, instead, the requested etiological opinion cannot be provided "without resorting to mere speculation."  See Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court reiterated that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

A more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Because Dr. A.B.'s April 2010 opinion was couched in equivocal terms, albeit suggestive of the required linkage between the Veteran's claimed disability and the dental abscess and infection during his military service, the Board remanded the claim in January 2011 for further medical comment and perhaps more definitive opinion on this determinative issue of causation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The VA compensation examiner that reviewed the file in April 2011, on remand, discounted the notion that the Veteran's deviated nasal septum is related to the dental abscess and infection in service.  In so concluding, this commenting VA examiner pointed out he disagreed with Dr. A.B.'s statement supporting a nexus.  In explanation for this disagreement, this VA examiner indicated he does not feel there is evidence on the examination of the connection between the dental abscess and the treatment and the present deviated nasal septum and nasal airway obstruction.  He conceded there could be some minor unseen changes, i.e., in the neurovascular structures, but he added this certainly is not apparent on this examination.

In retrospection, however, neither Dr. A.B.'s nor this VA examiner's opinion is more probative.  Both of these commenting physicians readily acknowledge that what has been posited is not an absolute certainty.  Each has his own personal view of the merits of this case, but each also concedes, albeit in less convincing terms, the possibilities of the viability of the other's opinion and position on this matter.  Both cited the most relevant facts and evidence and discussed the underlying rationale of their opinions for and against the claim, which is where most of the probative value of their opinions is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  So both opinions have the proper factual foundation and predicate.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).

The Veteran's lay statements and testimony are what tips the scale in his favor, especially considering the benefit-of-the doubt doctrine that only requires an approximate balance of evidence for and against his claim.  38 C.F.R. § 3.102.  The Board finds his allegation of persistent nasal-related symptoms and airway obstruction since the abscess, infection, and treatment in service, causing most notably difficulty breathing, to be both competent and credible, and thus probative, especially since consistent with the other evidence in the file so uncontradicted.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (indicating the Board must make an express credibility finding regarding lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (indicating the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence such as treatment records); Washington v. Nicholson, 19 Vet. App. 363 (2005) (indicating the Veteran is competent to report what occurred in service, so also presumably since, because his firsthand knowledge of a factual matter is competent); and Kahana v. Shinseki, 24 Vet. App. 428 (2011) (indicating the Board cannot make categorical rejections of lay evidence).  

In essence, he has experienced continuity of symptomatology since service of the type contemplated by 38 C.F.R. § 3.303(b) and Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  As explained, establishing continuity of symptomatology under § 3.303(b) is an alternative method of showing chronicity (i.e., permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Overall, then, it is just as likely as not his left deviated nasal septum with consequent airway obstruction dates back to the dental abscess and infection in service.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the benefit-of-the-doubt or equipoise rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).


ORDER

The claim for service connection for a left deviated nasal septum with consequent airway obstruction is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


